NUMBER 13-17-00399-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


DANIEL RAY ALLISON,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 258th District Court
                          of Polk County, Texas.


                          MEMORANDUM OPINION

            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria

      Appellant Daniel Ray Allison was convicted of possession of less than one gram

of methamphetamine, a state jail felony.        See TEX. HEALTH & SAFETY CODE ANN.

§ 481.115(b) (West, Westlaw through 2017 1st C.S.). He appeals the trial court’s denial

of his motion to suppress. By one issue, appellant contends that the trial court erred in
denying his motion because probable cause was not shown prior to issuance of the

search warrant. We affirm.

                                       I.          BACKGROUND 1

        On July 22, 2015, Anthony Lowrie, a lieutenant employed by the Polk County

sheriff’s office, visited a property in Yaupon Cove in response to Crime Stoppers tips

regarding heavy foot traffic in the area. There, Lowrie found Clinten Zane Loving on the

property near a small motor home and discovered that he had a large quantity of

methamphetamine on his person.                Another resident of the property, Lauren Boyd,

confirmed that there was methamphetamine on the property, although she did not know

where. Loving refused to give consent to Lowrie to search the property, and Lowrie

sought a search warrant for both motor homes on the property.

        Relying on an affidavit by Lowrie, Judge David Johnson granted the search warrant

for both the larger motor home and the smaller motor home to its left. Lowrie’s affidavit

referenced the smaller motor home only twice: once in reference to where Loving was

found, and the other in his request to search the smaller motor home. Following its

issuance, the search warrant was executed, and both the small motor home and the larger

motor home on the property were searched.                    Methamphetamine and appellant’s

belongings were found in the smaller motor home.

        Appellant     was    charged        with    possession    of   less   than    one    gram     of

methamphetamine, a state jail felony.                 See TEX. HEALTH & SAFETY CODE ANN.


        1 This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).

                                                     2
§ 481.115(b). He filed a motion to suppress the evidence seized during execution of the

search warrant. A hearing was held, and the trial court denied the motion. Appellant

then pled nolo contendere pursuant to a plea agreement, and the trial court found him

guilty and sentenced him to two years’ confinement in state jail. Pursuant to the plea

agreement, appellant’s right to appeal the denial of his motion to suppress was certified.

This appeal followed.

                                    II.    DISCUSSION

       In a single issue, appellant argues that probable cause was insufficient to issue a

search warrant for the smaller mobile home.

A.     Standard of Review and Applicable Law

       Under the U.S. and Texas Constitutions, a magistrate may not issue a search

warrant without first finding probable cause that a particular item will be found in a

particular location.   Rodriguez v. State, 232 S.W.3d 55, 60 (Tex. Crim. App. 2007).

Probable cause exists when the facts submitted to a magistrate are sufficient to justify a

conclusion that the object of the search is probably on the premises at the time the warrant

is issued. Cassias v. State, 719 S.W.2d 585, 587 (Tex. Crim. App. 1986) (en banc). In

reviewing a decision to issue a search warrant, we apply a highly deferential standard.

Rodriguez v. State, 232 S.W.3d at 61. An affidavit is sufficient to establish probable

cause if a magistrate can reasonably infer that probable cause existed. Davis v. State,

202 S.W.3d 149, 157 (Tex. Crim. App. 2006). Reviewing courts will interpret the affidavit

in a commonsense way and not engage in “hypertechnical” review of the affidavit. State

v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011).           The proper focus of the


                                             3
analysis is not what the affidavit implies, but rather what inferences a magistrate can

reasonably make. Id. at 272.

B.     Analysis

       Appellant contends that the affidavit did not establish probable cause for the

smaller motor home due to lack of specificity with regards to the motor home and

appellant. However, the proper inquiry is not how many references to the motor home

and appellant are made in the affidavit; rather, the focus is on what inferences the

magistrate can make. See id. at 271. The search warrant specifies both the “residence”

and the motor home to its left. This smaller motor home is referenced in the affidavit as

the location where Loving was found with methamphetamine on his person. Because of

the large quantity of drugs possessed by Loving, the magistrate could have reasonably

inferred that there was a “fair possibility” that there was methamphetamine inside either

motor home. See Davis, 202 S.W.3d at 157. The fact that neither Loving nor appellant

were identified as the owner of this motor home does not defeat probable cause. See

McLain, 337 S.W.3d at 272; Rodriguez, 232 S.W.3d at 61; Davis, 202 S.W.3d at 157.

We overrule Allison’s sole issue.

                                    III.   CONCLUSION

       We affirm the judgment of the trial court.

                                                             NORA L. LONGORIA
                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of June, 2018.

                                             4